 MOUNTAIN SHADOWS GOLF RESORT 581American Golf Corporation, d/b/a Mountain Shad-ows Golf Resort and Laborers™ Local Union No. 139, Laborers™ International Union of North America, AFLŒCIO and Eli Jensen.  Cases 20ŒCAŒ26942, 20ŒCAŒ27175, 20ŒCAŒ27207, and 20ŒCAŒ27472 November 20, 2002 SUPPLEMENTAL DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On April 13, 2001, Administrative Law Judge William L. Schmidt issued the attached supplemental decision.  The Respondent filed exceptions and a supporting brief, the General Counsel and Charging Party Jensen filed briefs answering the exceptions, and the Respondent filed a brief in reply to the answering briefs. The National Labor Relations Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, find-ings, and conclusions only to the extent consistent with this Decision and Order. On April 17, 2000, the Board remanded this proceed-ing in relevant part for further consideration. 330 NLRB 1238. In the attached supplemental decision, the judge affirmed his earlier finding that alleged discriminatee Eli Jensen was unlawfully discharged because of his pro-tected union activity. The judge rejected the Respon-dent™s defense that, independent of any protected conduct that Jensen engaged in, he would have been discharged for disloyal conduct not protected by the Act. He con-cluded that in fact Jensen would not have been termi-nated in the absence of his protected activity.  We disagree, finding that Jensen would have been dis-charged for cause within the meaning of Section 10(c) of the Act because of his disloyalty. Accordingly, we will dismiss the outstanding complaint allegations involving him.1In his first decision,2 the judge concluded, among other things, that Jensen, a maintenance worker and well-known union supporter, was unlawfully discharged for                                                                                                                      1 The Respondent excepted to the judge™s failure to consider the brief it assertedly filed with him following the Board™s remand for further consideration. In his supplemental decision, the judge stated that no such brief was filed. The Respondent contends that it was properly filed, and it provided some documentation in support. The Respondent also has attached its remand brief to its brief on exceptions to the judge™s supplemental decision. We will assume, without finding, that the brief was properly filed with the judge. Given the particular issues in this case, we are in a position to evaluate the brief as effectively as the judge might have. Accordingly, we find that the Respondent has suffered no prejudice in this matter. 2 The facts are fully detailed in the judge™s first decision and the Board™s first Decision and Order. contacting a competitor of the Respondent by telephone, and for circulating a flyer the following day that dispar-aged the Respondent™s operation of a municipal golf course and openly solicited for the Respondent™s com-petitors to take over the Respondent™s contract with the city. The Respondent claimed that both the telephone call and the flyer were disloyal and grounds for discharge under NLRB v. Electrical Workers Local 1229 (Jefferson Standard), 346 U.S. 464 (1953). The judge found both to be protected activity, and the discharge to be an 8(a)(3) violation. On review, the Board agreed that the telephone call was protected activity, but found that the flyer was not protected under Jefferson Standard. The Board re-manded for the judge to determine under Wright Line3 whether the disloyal flyer alone would have caused Jen-sen to be discharged. On remand, the judge reaffirmed that Jensen was unlawfully discharged.  He found that the protected tele-phone call and the unprotected flyer were inextricably linked, with the call being the primary basis for the dis-charge.  The judge concluded that Jensen would not have been discharged for the flyer alone because he had made similarly disparaging remarks in the past in other flyers and in a self-evaluation formŠall of which, unlike the flyer at issue here, made reference to union activity. Jensen made copies of the flyer available to the public at a Rohnert Park city council meeting on March 5, 1996. The flyer stated in full:  ROHNERT PARK RESIDENTS,  DOES AMERICAN GOLF RETAIN A GREATER PERCENTAGE OF PROFITS FROM THE CLUBHOUSE FACILITIES (AS COMPARED TO GREEN FEES)?  THERE™S NO MONEY BUDGETED FOR NEEDED COURSE UPGRADES, BUT A CAPITAL COST, NON-BUDGETED ITEM LIKE THE RESTAURANT ADDITION CAN BE FUNDED.  (WE CAN HAVE A COUPLE OF DRINKS WHILE WE WATCH THE COURSE DRY OUT.)  SINCE I™M FAMILIAR WITH NEITHER THEIR BUSINESS MODEL (VAGUE) NOR REVENUE DERIVATION, I CAN ONLY GUESS AS TO THE INTENT OF EXPENDITURES. THAT NON REVENUE-GENERATING ITEMS LIKE INSTALLING A DRAINAGE SYSTEM WHERE NONE EXISTS OR INSTALLING A SECOND SPRINKLER SYSTEM AROUND THE SANDTRAPS (BOTH CAPITAL COSTS), DON™T GET DONE BECAUSE THEY WEREN™T BUDGETED, IS TYPICAL OF ﬁOPERATING STATEMENTﬂ THINKING.  IF SUCH COURSE UPGRADING DOES NOT  3 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), approved in NLRB v. Transportation Management Corp., 462 U.S. 393 (1983). 338 NLRB No. 73  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 582HAVE AN EASY, IMMEDIATELY CALCULABLE PAYBACK, IT IS NOT DONE.  THE MONEY GOES INTO AREAS WHERE AMERICAN GOLF REALIZES A GREATER PROFIT.  (I.E. BANQUET / TOURNAMENT FACILITIES.) WHILE MOUNTAIN SHADOWS IS A COMMUNITY 
FACILITY, IT IS ALSO A BUSINESS.  IN ORDER FOR A BUSINESS LIKE THIS TO THRIVE
, THEY MUST EMPLOY ﬁBALANCE SHEETﬂ THINKING (BUT LET™S INCLUDE THE GOLF COURSE).  THE CLUBHOUSE WAS A 
SIGNIFICANT INVESTMENT.  AMERICAN GOLF WILL FOCUS ON THIS AREA FOR NOW SINCE IT
™S NOT GETTING THE DESIRED RETURNS FROM THE GOLF 
COURSE (RESIDENT RATES?) ﬁ
GETTING BYﬂ, ﬁIT™S AN ONGOING PROCESSﬂ OR ﬁNEXT YEAR WE
™LL BUDGET FOR ITﬂ, ARE NOT ACCEPTABLE RESPONSES
!  THE CONDITION OF THE COURSES DOES NOT PUT 
MOUNTAIN SHADOWS FIRST ON ANYONE
™S LIST, EVEN SUBSIDIZED RESIDENTS.  IF THE FACILITY WAS UP TO 
PAR, IT WOULDN™T HAVE TO BE ﬁSOLDﬂ TO ANYONE.  WHILE IT WOULD BE GREAT TO HAVE A TOUR CALIBRE 
COURSE, GREENS FEES WOULDN™T BE THIS SIDE OF A 
HUNDRED DOLLARS.  OBVIOUSLY, BENCHMARKS HAVE TO BE ESTABLISHED OBJECTIVELY
.  IT WOULD SEEM HOWEVER, THAT AMERICAN GOLF WOULD 
RATHER HAVE A MEDIOCRE BUSINESS PROPOSITION 
THAN A GOOD PRODUCT.  THAT IS A BUSINESS DECISION, AND NOT NECESSARILY GOOD FOR THE 
COMMUNITY. DOLLAR FOR DOLLAR, MOUNTAIN SHADOWS HAS THE POTENTIAL TO BE THE BEST BUY IN THE AREA
.  FOR TOO MANY YEARS, PROPER MAINTENANCE HAS BEEN IGNORED.  IF AMERICAN GOLF ISN™T PREPARED TO LOOK AFTER THE FACILITY, PERHAPS IT™S TIME THE CITY FOUND A NEW PARTNER
?  MAYBE COURSECO IN PETALUMA OR THE ARNOLD PALMER 
MANAGEMENT COMPANY IN ORLANDO?  POOR MANAGEMENT * POOR BUSINESS & MARKETING PRACTICES * POOR MAINTENANCE  * IS ROHNERT PARK GETTING THE BEST DEAL? * 
 As discussed, the Board earlier found that the General 
Counsel had established a sufficient showing that Jen-
sen™s Union activity was a motivating factor in the Re-
spondent™s decision to discharge him. But the Board also 
found that ﬁJensen™s distribution of the March 5 flyer is 

the type of conduct that the Court found to be beyond the 
protection of the Act in 
Jefferson Standard,
ﬂ 330 NLRB 
at 1241. In 
Jefferson Standard
, the Supreme Court de-
cided that certain employees™ conduct in circulating 

handbills substantially disparaging the quality of the em-
ployer™s product was ﬁan elemental cause for dischargeﬂ 
under Section 10(c) because of its disloyalty. 346 U.S. at 472. Accordingly, the Court upheld the Board™s conclu-
sion that the employees™ discharge did not violate the 
Act. The Board™s earlier decision in this case, therefore, es-tablishes that Jensen™s unprotected distribution of the 

flyer could be a cause for lawful discharge within the 
meaning of Section 10(c). On remand, it was thus the 
Respondent™s burden to demonstrate that Jensen would 
have been discharged even in the absence of his pro-
tected conduct.ﬂ  
Wright Line,
 supra at 1089. 
The Board has consistently found that disloyal em-
ployee conduct justifies discharge and/or denial of rein-
statement and backpay in appropriate circumstances. In 
Firehouse Restaurant,
 220 NLRB 818 (1975), the Board 
affirmed the administrative law judge™s finding that one 
employee was lawfully discharged and two others, who 
had otherwise been discharged unlawfully, were properly 

denied reinstatement and b
ackpay. The three had en-gaged in disloyal criticism of the quality of the food 

served in the employer™s restaurant. Id. at 824Œ825. In 
American Arbitration Assn.,
 233 NLRB 71 (1977), an 
employee was discharged for sending a letter to the em-
ployer™s clients that disparaged the employer™s operation 

of its business. The Board ag
reed with the administrative 
law judge that the employee™s conduct was disloyal, that 
it constituted ﬁan attack upon the Respondent which was sufficient to deprive [the employee] of the protection of 
Section 7 of the Act,ﬂ and that it provided the employer 
with a reason for discharge th
at was ﬁwarranted and law-ful.ﬂ Id. at 75. In 
Sahara Datsun,
 278 NLRB 1044 
(1986), enfd. 811 F.2d 1317 (9th Cir. 1987), the Board 
denied reinstatement and full backpay to a discriminatee 
who had denigrated the employer™s reputation in remarks 
to a business associate of 
the employer after the dis-
criminatee had been unlawfully discharged. The Board 
noted that the former empl
oyee™s action ﬁsurely would 
have provided the Respondent with ample ‚cause™ for 
discharge if he had been em
ployedﬂ at the time of the 
misconduct. Id. at 1046. See also 
Studio S.J.T.,
 277 NLRB 1189, 1201 (1985) (finding that a discriminatee™s 
postŠunlawful discharge telephone call to a customer 
attacking the employer™s ow
ners™ personal reputations 
was ﬁan act of sufficient disl
oyalty and vindictiveness as 
to deprive her of the rightﬂ to reinstatement and full 
backpay). 
In the March 5 flyer, Jensen publicly impugned the 
Respondent™s business practices and priorities, and he 

solicited city residents to replace the Respondent with 
either of two named competitors. We agree with the Re-
spondent that a reasonable employer, confronted with 
such disloyalty, might have terminated the employee 
 MOUNTAIN SHADOWS GOLF RESORT 583responsible for it. More to the point, we find that the Re-
spondent met its burden of showing that it would have 
discharged Jensen for the March 5 flyer standing alone. 
The Respondent provided evidence, through the testi-
mony of Loretta Raftery, its vice president for human 

resources, that Respondent in fact would have discharged 
Jensen for the March 5 flyer alone. The judge declined to 
accept Raftery™s testimony. Thus, the judge concluded 
that the Respondent failed to establish that it would have 
discharged Jensen for the Ma
rch 5 flyer alone.  For rea-
sons that follow, we disagree. 
Initially, we note that the 
judge did not rely on de-meanor reasons in refusing to accept Raftery™s testimony.  
Rather, an explained below, the judge relied upon a 
flawed analysis of the case. 
 Therefore, in these circum-
stances, the Board may pro
ceed to an independent evaluation of the matter.  See, e.g., 
J.N., Ceazan Co.,
 246 NLRB 637, 638 fn. 6 (1979), and cases cited there. 
As noted, in support of its rebuttal case, the Respon-
dent offered the testimony of Raftery. She testified that 
the Respondent had no specific rule or written policy 
concerning disloyalty. She described a ﬁcommon senseﬂ 
policy that the Respondent followed, in which the level 
of discipline depends on the severity of the conduct 
deemed disloyal. In her view, Jensen would have been 
discharged because of the flye
r, given the severity of the disparagement of the Respondent™s business. She indi-
cated that there had been 
other incidents of employee 
disloyalty, but nothing comparable to Jensen™s conduct 

concerning the flyer. 
However, the judge found Raftery™s testimony ﬁless 
than convincing.ﬂ In this regard, the judge relied on the 
fact that the Respondent took no disciplinary action in 
connection with earlier conduct in October by Jensen.  
That earlier conduct was a self-evaluation by Jensen.  In 
the self-evaluation, Jensen de
scribed his goals as follows:  
 To void American Golf™s contract with Rohnert 
Park. To replace Santok [Respondent™s maintenance 
supervisor]. To unionize the cart barn and restaurant 

employees. To make Mountain Shadows the excel-
lent facility that it could be. To unionize six other 
American Golf operations. To get a new pair of ﬁNi-
kesﬂ & ﬁJUST DO IT!ﬂ   We do not agree that the October conduct was compa-
rable to the March 5 flyer.  First, Jensen™s earlier self-
evaluation was a private, not a public, document. In addi-
tion, it did not criticize the Respondent in the same harsh 
tones used in the March 5 flyer. Further, the self-

evaluation included clear references to union activity. 
Therefore, the Respondent would have been at signifi-
cant risk if it had taken action in response to the docu-
ment.  By contrast, given the public and harsh nature of 

Jensen™s March 5 flyer, and its total lack of reference to 
any protected activity, the Respondent could reasonably 
conclude that discipline was necessary and warranted. 
The judge also emphasized that Jensen™s March 5 flyer 
was not ﬁa bolt out of the blueﬂ because Jensen had pre-

viously attended city council meetings to complain about 
working conditions and the progress of collective bar-
gaining at Mountain Shadows, and had also previously 
distributed flyers appealing for public support for the 
golf course™s maintenance workers in their labor dispute 
with the Respondent.  The judge reasoned that because 
the March 5 flyer represented ﬁa continuation of a 
lengthy stream of public criticism of the golf course op-
erations,ﬂ the Respondent would not have discharged 
Jensen for the March 5 flyer alone.  We disagree with 
this reasoning.  Jensen™s earlier public criticisms invaria-
bly included references to union activity and thus may 
have been protected.  The Respondent would reasonably 
not have taken action against Jensen for that reason. But, 
as the Board found in its previous decision in this case, 
the March 5 flyer was not protected. It was thus signifi-
cantly different from Jensen™s previous public pro-
nouncements. Raftery herself testified that the flyer was 
different from Jensen™s earlie
r activity because it did not 
relate to a labor situation or to union activity. Indeed, in 
finding the March 5 flyer unprotected in its earlier deci-
sion, the Board expressly contrasted that flyer, which 
made no mention of union activity, with Jensen™s previ-
ous flyers, which did.  330 NLRB at 1241.  Thus, to the 
extent the judge relied on the fact that the Respondent 
did not discipline Jensen for his previous flyers in deter-
mining that it would not have fired Jensen solely for the 
March 5 flyer, the judge has simply ignored the Board™s 
earlier decision in this case. The judge ignored the Board™s earlier decision in an-
other respect as well.
 He concluded that Jensen™s March 
4 phone call and the March 5 letter could not be sepa-

rated. In the judge™s view, they are ﬁincapable of any 
logical separation into component parts.ﬂ This view is 
flatly inconsistent with the Board™s decision. The Board 
concluded that the two acts we
re analytically distinct. 
The March 4 phone call simply ﬁleft a message inviting 

[a competitor] to the March 5 city council meeting.ﬂ  The 
March 5 flyer disparaged the Respondent and actively 
sought to displace the Respondent as the operator of the 
golf course.  The March 4 phone call was protected; the 
March 5 flyer was not protected. The Board remanded 
the case to the judge to determine whether the Respon-
dent would have discharged Jensen based solely on the 
March 5 flyer.  To the extent that the judge found that the 
March 4 phone call and the March 5 flyer were inextri-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 584cably intertwined and that thus the Respondent did not 
meet its rebuttal burden, the judge™s decision is fatally 
flawed and must be rejected. 
In light of all of the above, the Respondent™s earlier in-
action against Jensen provides no basis whatever for the 

judge™s rejecting, or discrediting, Raftery™s testimony. 
Thus, we are left with Raftery™s uncontradicted and in-
herently plausible testimony in support of the Respon-
dent™s rebuttal case.  
Finally, we recognize that the Respondent has not 
shown a practice of disciplining the kind of conduct in-
volved herein.  However, that is because the Respondent 
had not previously been confronted with the level of dis-

loyal conduct involved herein. Thus, the Respondent 
could not, in this proceeding, cite any history of dealing 
with such an act. Rather, the Respondent offered the tes-
timony of its manager Raftery.  Unlike the judge, we find 
no basis for rejecting Raftery™s testimony.  It reasonably 
supports the Respondent™s rebuttal case. Accordingly, we 
conclude, contrary to the judge, that the Respondent 
would have discharged Jensen, regardless of his pro-
tected activity, because of hi
s distribution of the March 5 flyer. 
Therefore, because we conclude that the Respondent 
satisfied its 
Wright Line
 burden, we will dismiss the rele-
vant complaint allegations. 
ORDER The complaint allegations addressing the unlawful dis-
charge of Eli Jensen are dismissed. 
 Margaret M. Dietz and Jill Coffman, Esqs., for the General Counsel. Daniel F. Fears and William A. Calhoun II, Esqs. (Payne & 
Fears), 
of Irvine, California, for the Respondent. Eli Jensen, Pro Se, of Santa Rosa, California. Paul D. Supton and Theodore Franklin, Esqs. (Van Bourg, 
Weinberg, Roger & Rosenfeld), 
of Oakland, California, for 
Charging Party Local 139. 
SUPPLEMENTAL DECISION 
STATEMENT OF THE CASE WILLIAM L. SCHMIDT, Administrative Law Judge. On July 2, 
1998, I issued my decision and 
recommended order in this mat-ter wherein I concluded that Respondent violated Section 
8(a)(1) and (3) of the Act by suspending Eli Jensen on March 
12, 1996, and discharging him some 3 weeks later on April 5.
1  I reached this conclusion after finding that the two activities 
Respondent used to justify his disc
harge, i.e., his March 4, tele-
phone call to Courseco, Respondent™s competitor, and his 
                                                          
                                                           
1 The complaint in this case allege
s that Jensen™s discharge as well as his earlier suspension violated the 
Act.  Unless the context otherwise demands specificity, my references he
reafter to his discharge also en-
compasses his suspension, or the 
entirety of the disciplinary action 
taken against him in March and April 1996. 
preparation and public distribution of a flyer the following day, 
each constituted activity protected by Section 7 of the Act.  
Because of my conclusion that both activities were protected by 
the Act, I did not address Respondent™s alternate contention that it would have terminated Jensen for either of these two 
activities. On April 17, 2000, the Board issued its Decision and Order 
remanding wherein it agreed that Jensen™s telephone call to 
Courseco constituted protected concerted activity but con-
cluded that Jensen™s preparation and distribution of the March 5 
flyer lacked protection under the Act.  
Mountain Shadows Golf Resort
, 330 NLRB 1239 (2000).  In reaching this conclusion, the Board first explained that in its decided cases since the Su-

preme Court™s Jefferson Standard decision,2 it has ﬁheld that 
employee communications to third pa
rties in an effort to obtain their support are protected where the communication indicated 
that it is related to an ongoing dispute . . . and the communica-
tion is not so disloyal, reckless or maliciously untrue as to lose 
the Act™s protection.ﬂ  330 NLRB 1239. Applying this two-pronged test to Jensen™s March 4 tele-
phone call, the Board concluded that Jensen met the ﬁfirst prongﬂ by telling the ﬁperson who answered the phoneﬂ (the 
administrative assistant to Courseco™s president, Tom Isaak) 
that the Mountain Shadows employees were having ﬁunion 
problemsﬂ and that they were having trouble negotiating with 

the Respondent.  As to the ﬁsecond prongﬂ of the Board™s Jef-ferson Standard test, the Board concluded that nothing occurred 

during the March 4 telephone call that was ﬁso flagrantly dis-
loyal, reckless or maliciously untrue as to cause [Jensen] to 

forfeit the Section 7 protection.ﬂ  In fact, as the Board noted, 
Jensen did nothing other than leave a verbal invitation for Isaak 
to attend the city council meeting scheduled for the following 
day.  The Board further noted the lack of evidence that Jensen 
solicited Isaak to try ﬁto take
 over management of the golf course or otherwise attempt to interfere with American™s busi-
ness relationship with the city.ﬂ
  That is unquestionably true 

because Jensen never, 
at anytime, spoke to Isaak personally; 
even though he sought a telephone audience with Isaak on this 

particular occasion, he got no further than Isaak™s administra-
tive assistant. 
However the Board reached a different result when it applied 
the same analytical scheme to Jensen™s March 5 flyer.
3  It con-
cluded that the flyer failed to meet either of the requisite tests 

necessary for protection under S
ection 7.  First, the Board found that ﬁJensen™s handbill made no mention of the labor 
dispute, the Union, management™s treatment of the employees, 
or any issue having anything discernibly to do with employees™ 

terms and conditions of employees
 [sic]ﬂ and that it ﬁcontained 
nothing . . . directly or indirectly linked [to] the issues raised to 
 2 NLRB v. Electrical Workers Local 1229 (Jefferson Standard),
 346 U.S. 464 (1953). 
3 Although labeled throughout as the ﬁMarch 5 flyer,ﬂ this document 
more precisely contains text of a sp
eech Jensen planned to deliver at the 
March 5 Rohnert Park city council meeting.  He prepared extra copies 
in anticipation of distributing them 
so that those in the audience could 
follow along.  As found earlier, Jensen decided to forego delivering his 
speech when he observed no golf course
 officials present for that city 
council meeting. 
 MOUNTAIN SHADOWS GOLF RESORT 585any labor dispute.ﬂ  As the Board viewed the substance of the 
flyer, ﬁthe matters addressed . . . related solely to the impact of 
the company™s capital investment
 and other business practices on the quality of the service provided to customers.ﬂ  And even 
though the Board found that the flyer did ﬁmake a reference to 
proper maintenance having been ignoredŠan issue with an 
actual nexus to the employment 
concerns of the maintenance workersŠthe reference occurred in the context of a suggestion 
that the city consider turning over management of the facility to 
one of Respondent™s competitors, not as a way to change labor 
practice at the golf course but to make the course a better ‚buy™ 
for area residents.ﬂ  As, in the Board™s view, the March 5 flyer 
ﬁomitted all reference to the labor controversy and attacked 
policies of the Respondent with no 
discernible relation to itﬂ the Board concluded that Jensen™s public distribution of the March 

5 flyer by leaving 24 copies on a table outside the Rohnert Park 
city council chamber as he depa
rted that meeting was not pro-
tected under the Act. Noting that my decision did not
 address Respondent™s alter-native assertion that Jensen would have been discharged for 
distributing the March 5 flyer even if he had not made the 

March 4 phone call, the Board 
remanded the allegations per-taining to Jensen™s discharge to me for that determination.  In 
so doing, the Board found that the General Counsel had met his 
initial burden of showing that protected activity was a motivat-
ing factor in Jensen™s discharge in light of its finding concern-
ing protected shrouding for his March 4 telephone call to 
Courseco.  Accordingly, the remand directs me to determine 
whether Respondent had met its Wright Line4 burden of show-ing that it would have discharged Jensen in the absence of the 
March 4 telephone call to Courseco. On remand, I provided all parties with an opportunity to sup-
plement their original posthearing 
briefs by a date certain.  The 
General Counsel and Jensen ava
iled themselves of this oppor-tunity; Respondent and Laborers Local 139 did not.
5  After 
carefully reconsidering the record in light of the argument 
originally made on the remanded subject as supplemented fol-
lowing the remand, I have concluded that Respondent did not 
meet its 
Wright Line burden.  Hence, I remain of the view that 
Jensen™s suspension and discharg
e violated Section 8(a)(1) and (3) as alleged based on the following  SUPPLEMENTAL FINDINGS OF FACT A.  Argument Respondent asserted in its posthearing brief to me that it 
terminated Jenson for his ﬁdisloya
l actsﬂ (R. Br. to ALJ, p. 14, L. 4), namely, ﬁhis admitted solicitation of a competitor and his 

disloyal dissemination of the March 5th Memorandum.ﬂ (R. Br. 
                                                          
                                                           
4 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation 
Management Corp., 462 U.S. 393 (1983), as modified in 
Director, Office of Workers Compensation Programs, Department of Labor v. 
Greenwich Collieries, 512 U.S. 267 (1994). 
5 Both Jensen and Laborers™ Local 139 filed unfair labor practice 
charges concerning his discharge.  Jensen™s charge is Case 20ŒCAŒ

27472; the Laborers™ charges 
in Cases 20ŒCAŒ27175 and 20ŒCA27207 
pertain to Jensen™s suspension and discharge. 
to ALJ, p. 18, LL. 21Œ22.)  Ev
en though Respondent contended that its officials knew nothing of any protected aspect to Jen-
sen™s March 4 call to the Courseco office until his testimony at 
the hearing and hence no unlawful motive can be inferred for discharging Jensen for this reason, the Board has now held 
otherwise.6As the Board noted, Respondent also made the contention 
that it would have discharged Jensen for the unprotected and disparaging ﬁMarch 5th memorandum regardless of the Isaak 
call.ﬂ  In this regard, Responde
nt™s argument in its posthearing brief to me asserted: 
 The March 5th Memorandum alone, even in the absence of 

the Isaak call, would have resulted in Jensen™s termination.  
As discussed above, the March 5th Memo was clearly unpro-
tected activity which would have resulted in the discharge of 
any employee, union or non-union.ﬂ  [R. Br. to ALJ, p. 29, L. 
25, p. 30, L. 1.] 
 Respondent cites the testimony of
 its vice president for human 
relations, Loretta Raftery, deta
iled and addressed below, to support this argument.  Hence, 
Respondent argued, ﬁeven if the Board concludes the Isaak call was somehow protected, no 
violation of the Act can be found because [Respondent] has 
carried its burden under the Wright Line test.ﬂ  [R. Br. to ALJ, 
p. 30, LL. 3Œ5.] 
Counsel for the General Counsel argues that Jensen™s dis-charge violated the Act despite the Board™s conclusion that he 
authored and distributed the unprotected March 5 flyer. She 
contends that Respondent would not have discharged Jensen 
merely for distributing the ﬁc
omparatively innocuousﬂ March 5 
flyer.  Instead, she believes that his extensive protected union 

organizing activities during the winter and spring of 1996, in-cluding the March 4 Courseco phone call seeking to invite its 
owner, Tom Isaak, to the city council meeting the following 
day when he planned to again di
scuss the labor dispute.  Coun-sel for the General Counsel argues that the March 5 flyer, 
viewed in the context of the activities that had already occurred 
in connection with this labor dis
pute, ﬁdid not contain any ideas 
or criticisms of American Golf that Jensen had not previously 
raised or made during earlier [protected] activity.ﬂ  Mainly for 
this reason, counsel for the Ge
neral Counsel asserts that Re-spondent™s claim that the March 5 flyer represented a ﬁvery 

different kind of activityﬂ lacks credibility.  The General Coun-
sel argues that no evidence shows that Respondent™s managers ﬁconsidered the two incidents separately and concluded that the 
March 5 memorandum alone would have warranted discharge.ﬂ  
In fact, the General Counsel argues, ﬁit was the protected phone 
call in which Respondent belie
ved Jensen was soliciting Tom 
Isaak to try to take over the management of the golf course that 
 6 At the very least, Respondent™s 
officials knew before discharging 
Jensen that claims, both orally and 
in writing, had been made by Union 
Attorney Supton, who represented Jensen, that the distribution of the 
March 5 flyer and the Courseco phone
 call constituted protected activ-
ity.  No evidence shows th
at any company official ever asked Supton to 
explain the basis for that general clai
m.  Instead, they persisted in their 
insistence to speak directly with Jensen, which Supton refused to per-
mit. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 586caused Respondent to terminate Jensen, and not the March 5 
statement.ﬂ 
In his prelude to his supplemental brief, Jensen quotes to fol-
lowing passage from the Allied Aviation case
7 the Board has found employee communications to third par-

ties seeking assistance in an ongoing labor dispute to be pro-tected where the communications emphasized and focused 
upon the issues cognate to the ongoing labor dispute.  and goes on to make the following contention concerning 
Board™s conclusion about his March 5 flyer:  
 Unlike the message in the flyers disseminated in 
Jefferson Standard, which had no discernable relation to the contro-
versy, the March 5 draft was specifically related to the Un-
ion™s protest of unilateral changes made by the new superin-
tendent, Mike Higuera, who contrary to past practice was 
sending Department 40 workers home on a whim and was manipulating hours so that no one received overtime.  Re-

spondent was very sure to frame
 this as a business decision not as a change to any labor practice.  Unfair Labor Practices 

were filed.  Jensen™s brief contains other similar argument about the March 
5 flyer.  I decline his apparent
 suggestion to revisit that ques-tion; this case was not remanded to me for that purpose.8  B.  Further Findings and Conclusions on Remand As noted, the Board has already concluded that the General 
Counsel established a prime f
acie showing that Respondent terminated Jensen in part for his protected activities.  It now 

seeks a determination as to wh
ether Respondent met its burden of establishing that Jensen would have been discharged even in the absence of the protected March 4 call to Courseco.  Under 
Wright Line, supra, if the General Counsel establishes a prima 
facie case, the burden of persuasion shifts to Respondent to 
establish that the same advers
e action would have been taken even in the absence of the employee™s protected activity.  
Best Plumbing Supply, 310 NLRB 143 (1993).  To meet this burden 

ﬁan employer cannot simply present a legitimate reason for its 
action but must persuade by a preponderance of the evidence 
that the same action would have taken place even in the ab-
sence of the protected conduct.ﬂ  
Roure Bertrand Dupont, Inc., 271 NLRB 443 (1984). At the outset, the evidence almost uniformly establishes that 
Respondent made exaggerated a
ssumptions about the Courseco 
phone call during its investigation leading to Jensen™s dis-
charge.  Hence, Respondent harbored (or professed to harbor) 
the erroneous belief that Jensen had solicited Courseco to ac-
tively pursue the Mountain Shadow
s management contract.  To 
be sure, Jensen may have sought to instill that dreadful notion 

in the minds of American Golf
 managers by seeking Isaak™s 
appearance at a March 5 city council meeting while he once 
                                                          
 dded.] 
7 Allied Aviation Service Co., 248 NLRB 229 (1980). 
8 Jensen™s supplemental brief also contains references to statements 
contained in affidavits and attachments not contained in the official 
record of this matter.  Although no party sought to strike these materi-
als, I nevertheless have disregarded 
all such attachments and references 
in the preparation of this supplemental decision. 
again complained about course upkeep and suggested that the city seek a new ﬁpartnerﬂ but a
ll indications suggest that Isaak 
wanted none of that.  It was, after all, Isaak who alerted Re-

spondent to the phone call in the first place.  Yet, Respondent™s 
officials chose to assume the worst.  The evidence detailed 
below demonstrates the use of this choice to discredit Jensen, who by then had become the most visible union activitist on 
Respondent™s staff, not merely as an negative employee but as a 
grossly disloyal worker plotting to destroy the Company™s part-

nership with the city of Rohne
rt Park, the resort™s owner. Thus, Superintendent Mike 
Higuera letter dated March 14 seeking a second meeting with Je
nsen the following day.  In 
that letter, Higuera laid out 
the Respondent™s concern with Jensen™s activities on March 4 and 5.  It alluded to Jensen™s first 
(March 12) meeting with Director of Maintenance Mike 
McCraw and Higuera, and then it states: 
 At the meeting, we asked you about recent information we 
had received that indicated that you (1) 
had contacted Tom Isaak, the owner of Courseco, a competitor company, to so-

licit his company™s interest in the management of the Moun-
tain Shadows Golf Course, and (2) had been involved in draft-
ing and/or circulating a memorandum that is extremely criti-

cal of American Golf™s management of Mountain Shadows 
and of its business practices.  The only conceivable objective 

of such conduct would be to interfere with American Golf™s 
relationship with its landlord, the City of Rohnert Park, and 
perhaps to sever American Golf™s relationship with Rohnert 
Park.  If successful, such effort
s would result in serious dam-age to American Golf business and revenue, and potentially, 
American Golf employees 
would lose employment 
opportunities.  [Emphasis a
 In addition, Jensen™s terminati
on letter, signed by maintenance 
director McCraw but admittedly prepared by Raftery, states: 
 Over the last few weeks we have met with you, your 
union representative, and most recently, with your attorney 
regarding (1) your contacting of Tom Isaak, the owner of 
Courseco, a competitor company, to solicit his company™s 
interest in the management of the Mountain Shadows Golf 
Resort
, and (2) your drafting and/or circulating to the pub-
lic a memorandum that disparages American Golf Corpo-
ration and its management team and the quality of the 
golfing conditions at Mountain 
Shadows.  It was our de-sire to give you every benefit of the doubt with respect to 
these matters and to hear your side of the story.  Unfortu-
nately, despite the several m
eetings mentioned above, you 
have refused to respond to our
 questions regarding your 
involvement in the above-mentioned activities. 
At our April 1, 1996 meeting at your attorneys™ (sic) 
office, your attorney, Mr. Supton, confirmed that you were 
involved in the above-mentioned matters, but he refused to 
allow us to speak with you 
about these matters.  Thus, it 
appears very clear that you were involved in these ex-
tremely disloyal acts, that y
ou do not deny involvement in 
this misconduct, and that you will not even speak with us 
about this matter. Based upon the above, we must regrettably inform you 
that your employment is bei
ng terminated.  We can see no 
 MOUNTAIN SHADOWS GOLF RESORT 587legitimate reason for your attempts to destroy the Com-
pany™s relationship with the re
sidents of Rohnert Park and to solicit a competitor company to attempt to take over the 

golf course.  If your actions were successful, it would most 
likely result in the loss of jobs and a diminution of busi-
ness for the Company.  Given the nature of your inappro-
priate actions and your failure to discuss them with us, we 
do not believe that it serves anyone™s interest to continue 
the employment relationshi
p.  [Emphasis added.] 
 The testimony of company officials also demonstrates the in-
tegration of the Courseco call into the basis for the discharge.  
Thus, Raftery, the company offi
cial responsible for overseeing Jensen™s discharge, explained:  I™m not sure if it hit me the moment I read the [March 
5 flyer], but probably within that first day after I had both 
pieces of information, I remembered the self evaluation
9 which I had seen at the time it was generated and sort of 

filed away in my mind because it did, at the time, appear 
to be something that I couldn™t imagine an employee 
would really be serious about doing. 
And there were other things in that self-evaluation that 
were Mr. Jensen™s personal expression of his feelings about the company and about unions.  I remember it when 
I looked at the memo and remembered the Isaak situation, and I thought, oh my gosh, this guy really means to do 
this, really means to hurt our business by voiding our con-
tract with the city.  It appeared to me the pieces of the 
puzzle had come together on that.  Consistent with the theme pres
ent in the foregoing portion of Raftery™s testimony, Respondent claimed at the hearing that 
Jensen provoked his own discharge by threeŠrather than 
twoŠacts that together amounted to grossly disloyal conduct.  
Thus, its counsel moved to dismiss the General Counsel™s case and argued as follows:  There™s a lot of ways you can apply pressure, some legal, 

some illegal.  If he burned down the roof, that would apply 
pressure, but it™s not legal.  
Going out and disparaging the name and engaging in disloyal 
acts that are separate from his 
union activities, that™s not lawful.  It™s not protected.  So, 
American Golf was well within its rights when it discharged 
an employee who had engaged in these grossly disloyal acts, 
calling up the competitor, inviting them in, going to the resi-
                                                          
 9 The reference made to the self-e
valuation form refers to the ﬁCo-
Worker Self Evaluationﬂ Jensen completed and submitted to the Com-
pany in October 1995.  In the section of that form asking the employee 
to state ﬁgoals and objectives for the next six monthsﬂ Jensen remarked: 
To void American Golf™s contract 
with Rohnert Park.  To replace San-tok.  To unionize the cart barn & restaurant employees.  To make 
Mountain Shadows the excellent facility that it could be.  To unionize 
six other American Golf operations.  To get a new pair of ﬁNikesﬂ & 
ﬁJUST DO IT!  [GC Exh. 25.] 
Santok refers to Maintenance Supe
rintendent Singh who had recently 
issued two unlawful warnings to Je
nsen immediately after his rein-
statement as ordered by Judge Pollack in the earlier case.  Elsewhere in 
the form Jensen, referring to his rein
statement, stated that he ﬁwas 
thrilledﬂ to have his job back.  No
 company official spoke to Jensen 
concerning the content of this form. 
dents and telling them what a rotten golf course it is; and 
when you combine that with his stated motive of voiding the 
relationship, American Golf was well within its rights.  That 
was not protected and it was not anti-union animus. [Empha-
sis added.] 
 Likewise, Dan Ross, the Mountain Shadows general man-ager who followed the progress of the events leading to Jen-sen™s discharge from inside th
e Company but disclaimed any 
involvement with the decision making in Jensen™s discharge, 
also saw the relationship of the Courseco call to Jensen™s dis-
charge.  He testified:  Q.  Excuse me if I asked this before.  Why weren™t you 
involved in the termination of Mr. Jensen? 
A.  At that point, Mike McCraw was handling the is-
sue. 
Q.  What issue is that? 
A.  Performance issues, etc., with Mr. Jensen. 
Q.  Okay.  It™s your understanding that he was fired for 
performance related reasons? 
A.  My understanding that it was disloyalty to Ameri-
can Golf, contacting Mr. Isaak, a competitor, and solicit-

ing for a new partner for the City of Rohnert Park. 
 And later he explained:  Q.  B
Y MR. FEARS:  Can you explain to us whether or 
not there was any relationship between the Isaak contact 

and the March 5 memorandum to the residents in your 
mind? 
A.  Well, they tie in. 
Q.  How. 
A.  Isaak is the president of Courseco. 
Q.  Was there any tie at all, in your mind, to the previ-
ously stated objective Mr. Jensen had made in his self-
evaluation form? 
A.  Yes. 
 The foregoing evidence and argument substantially detracts 
from any conclusion that Jensen 
would have been discharged for distributing the March 5 flyer ﬁeven in the absenceﬂ of the 
Courseco call.  Instead, the letters to Jensen state in rather plain 
terms that the decision to discharge him resulted from the threat 
his actions, if successful, posed 
to the jobs of employees and 
the Company™s business, neither likely to result solely from 
ﬁbadmouthingﬂ by a low-level employee.  Instead, the language 
of both letters and Raftery™s e
xplanation strongly indicate that 
the solicitation of a competitor played a central role in the dis-
charge rationale.  In my view, 
this evidence (the letters and Raftery™s testimony) shows that
 Respondent™s rationale for Jensen™s discharge amounts to a linear, unitary explanation 
incapable of any logical separation into component parts with-
out altering the actual basis for his termination and inventing a new and artificial justification unsupported by the record.  In 

sum, Respondent chose to claim 
here that Jensen™s activities, taken as a whole, amounted to something far beyond negative 
employee comments; they charged that Jensen™s activities 
amounted to grossly disloyal conduct. 
Additionally, Respondent failed to
 present a persuasive case 
to support its alternative contention that Jensen would have 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 588been terminated for the March 5 flyer even in the absence of 
the Courseco call.  As seen below, the basis for that assertion is 
weak while the evidence is strong that the tone and object of 
the Jensen™s March 5 flyer bore considerable resemblance to a 
substantial body of preceding protected concerted activity. 
In support of its contention that Jensen would have been dis-
charged for distributing the March 5 flyer even in the absence 
of the Courseco phone call Respondent™s brief relies entirely on 
the following testimony from Raftery: 
 Q.  If Mr. Jensen had been the most pro-company, 
anti-union, if he had been leading the forces for no union, 
but had sent out a memorandum to residents like the March 5th memo, indicating that it™s a poorly maintained 
and poorly managed golf course
 and the city council ought 
to look at new partners, would you have taken the same 
action? 
MR. FRANKLIN:  Objection.   JUDGE SCHMIDT:  Overruled.  You may answer. 
THE WITNESS:  I believe, under circumstances like this 
with these acts that are alleged, I definitely would have 
taken the same action if I ha
d no explanation for why, per-
haps more quickly because I would have assumed a mo-
tive there that was a bad one.  Perhaps financial gain or 
something else. 
 I find this assertion less than c
onvincing especially where, as 
here, the Company did nothing in the face of Jensen™s direct 

threat on his self-evaluation to 
void Respondent™s contract with the city.  Instead, I find that Respondent™s perception that Jen-
sen had sought the proactive involvement of Isaak (a perception 
that is not wholly accurate) constituted the last straw that re-
sulted in his discharge. Even though the Board concluded that the March 5 flyer dis-
paraged the Company™s product or
 service, Respondent failed to make any credible case that the March 5 flyer, in and of it-

self, represented some kind of bolt out of the blue.  To the ex-
tent that Raftery sought to claim otherwise, I do not credit such 
a claim.  Put in the context of all of the activities, Jensen™s dis-
tribution of the March 5 flyer represents a continuation of a 
lengthy stream of public criticism of the golf course operations 
by the Union, Jensen and other employees concertedly. 
Thus, between the time of its certification in September 1995 
and Jensen™s discharge in early April 1996, Union Representa-
tive David George and some of the unit employees, including 
Jensen, attended an estimated eight to ten city council meetings 
in Rohnert Park and two or three meetings of the council™s golf 
course committee to complain about working conditions and 
the progress of collective bargaining at Mountain Shadows.  In 
early January 1996 when Higuera became the maintenance 
superintendent, the Union claimed that scheduling changes 
occurred that reduced employee hours and pay.  Thus, George 
recalled what he first heard from unit members about Higuera:  Q.  After Higuera started as
 the superintendent, what was the first report you received about him from your 
members? 
A.  That he was going to change the work week. Q.  What effect would that have on their incomes? 
A.  It would reduce the overtime, which would reduce 
their pay. 
Q.  Okay.  Was overtime an issue in bargaining? 
A.  Yes. 
 This led to a reduction of their wages and bitter complaints by 
the maintenance employees who felt that the Company had cut 
their work hours in the face of needed golf course maintenance 
tasks.  George explained the nature and the scope of his activi-
ties at the city council meetings: 
 Q.  Okay.  And what were the conditions that you re-
ported to them during the period of time we™ve just refer-
enced? 
A.  That some people are being illegally terminated 
and reinstated; others have been terminated.  A charge has 
been filed and they shouldŠa complaint had been issued 
by the Board on that, adding duties to the work load of the 
workers, harassment of the workers by management, with-
holding of work. Q.  Withholding of work, what did you complain about 
there? 
MR. FEARS:  Objection.  Relevance as to this whole 
line. JUDGE SCHMIDT:  Overruled. THE WITNESS:  That there was work to be done out at 
the course. 
Q.  B
Y MS. DIETZ:  What work did you tell the city 
council had to be done out at the course? 
A.  There was a lot of drainage work that was not done 
during the winter which caused ponds or lakes to form out 
on the course where drainage 
work was being avoided.  
That was typically work that was done by the unit during 
that period of time. Q.  Did you ever take photographs out at the golf 
course for the purpose of going to city hall with them? 
A.  Yes. 
Q.  Okay.  Can you recall a particular date when you 
took photographs or a month, at least? 
A.  Yes.  It was the beginning of March. Q.  What did you take pictures of at that time? 
A.  I took pictures of the course conditions where they 
have the big lakes and such out
 there, where work was be-
ing withheld from the workers.  They were sent home 
when there was work to be done out there. Q.  And did you take those to city hall? 
A.  Yes. I took them and also the couple the workers 
took.  I presented them to the city council and explained 
the pictures. 
Q.  Okay.  Was that a city council meeting or a golf 
course committee meeting; do you recall? 
A.  That was a city council meeting? 
Q.  Okay.  In what month was that city council meet-
ing? 
A.  I believe it was late March, maybe early April.
10                                                          
 10 George later testified that dur
ing a brief meeting with McGraw 
and Higuera at the golf course on Ma
rch 22, McGraw chided him that 
 MOUNTAIN SHADOWS GOLF RESORT 589 Whether true or not, employees could easily perceive any re-
duction in hours in the face of needed course maintenance 
amounted to little more than retribution for having chosen re-
cently to be represented by a labor organization. 
Jensen participated in the Union™s corporate campaign in 
concert with George.  His first public distribution, dated De-
cember 12, 1995, occurred in the middle of that month and 

illustrates his strategy to capitalize on the Company™s past 
maintenance problems as its Achilles heel in the on-going labor 
dispute. Thus, Jensen attached to his December handbill a scathing 
letter from Rohnert Park City Manager Joseph Netter to Kevin 
Roberts, an official of American Golf, dated June 14, 1994.  
Jensen™s flyer appealed for support from Netter similar to that 

the city manager provided a Rohne
rt Park resident who headed an association of local golfers in the attached letter.  Unques-

tionably, Jensen™s December flyer reflects the existence of a 
labor dispute.  In an obvious reference to the Mountain Shad-
ows maintenance crew, Jensen openly asked why ﬁa group of 
twelve (down from twenty)ﬂ could not get support similar to 
that reflected in the attached letter from Netter.  He requested 
that Netter send a letter ﬁon our behalfﬂ to ﬁsettle this dispute.ﬂ 
Seizing on the threat contained in Netter™s attached letter, 
Jensen suggested that the city 
should find ﬁa new partnerﬂ if 
American Golf would not ﬁnegotiate with the employees at 
Mountain Shadows Golf Resort.ﬂ  He claimed there were other management companies ﬁeager to manageﬂ Mountain Shadows, complained that even the city 
ﬁcan™t even have a look at the books,ﬂ and questioned, ﬁWho™s [sic] property is this?ﬂ
11  The 
December 12 letter concludes with an appeal for citizens to 
support the Mountain Shadows™ maintenance workers by call-
ing Netter.  (GC Exh. 11(a).)  Plainly, this appeal for the city to 
find a ﬁnew partnerﬂ parrots the threat Netter made in the at-
tached letter indicating that the city would be willing to change 
partners if American Golf officials continued to blame the 
Mountain Shadows deficiencies on the regulated resident greens fees. 
                                                                                            
 the improved weather conditions woul
d make his picture taking more 
difficult. 
11 At the hearing, Respondent™s c
ounsel argued Jensen™s assertions 
about the city™s inability to ﬁlook at the booksﬂ (appearing here and 
implied again in the March 5 flyer) somehow suggests that he is claim-
ing that the Company is engaging in ﬁfinancial improprieties.ﬂ  I find 
that claim without any support.  Even though Jensen clearly questioned 
the Company™s allocation of capital in 
the March 5 flyer, any claim that 
he also makes a charge of financial 
impropriety of any sort simply lacks 
evidentiary support.  As I read the 
March 5 flyer, Jensen, in his ellipti-
cal prose sought to state his pique at the Company for allocating major 

sums of capital to build a new clubhouse facility because it provides 
large returns (and no work for unit 
employees) while at the same time 
declining to allocate capital for the correction of drainage problems on 
the fairways that would likely produce work for unit employees but 
little or no return on the dollars spent.  Hence his scornful lament: ﬁWe 
can have a couple of drinks while we
 watch the course dry out.ﬂ  Con-
current with this distribution, 
George photographed pools of water 
standing in the fairways for presentation to the city council later that 
month in an effort to make a public issue out of the reduction in hours 
for the maintenance workers despite 
the extreme drainage problems at 
the course. In the letter attached to Jensen™s December 12 distribution, 
Netter excoriated Roberts for blaming the ﬁmanagement and 
operational deficiencies at Mountain Shadowsﬂ on the city™s 
steadfast refusal to permit large greens fees increases for resi-
dents.  Without mincing words, 
Netter offered to terminate the Mountain Shadows lease with Amer
ican Golf to relieve it of the ﬁhundreds of thousands of dollars in lossesﬂ Roberts seem-
ingly blamed on the established 
resident rate.  Netter also charged that in the past 18 months routine problems never 
seemed to be solved until he intervened so that he had ﬁperson-
ally spent more time on golf-related matters and complaints . . . 
than [he had] for the full fifteen (15) years [he had] been with 
the City.ﬂ  In the end, Netter informed Roberts that the city was 
considering ﬁan audit of the lease terms to make sure all obliga-
tions and commitments have been completedﬂ and that a public 
works/parks inspector had been
 assigned ﬁto review monthly 

the maintenance of the coursesﬂ and that the city would provide 
American Golf with a copy of the inspector™s report on ﬁitems 
that are deficient or are in need of repair.ﬂ  (GC Exh. 11(b).)  
General Counsel™s Exhibits 28 a
nd 29, lengthy lists of mainte-
nance items, appear to be an outgrowth of the inspection 

scheme Netter implemented in his June 1994 letter to Roberts. 
Jensen and a group of maintenance employees attended the 
city council™s golf course committee meeting on January 16, 
1996, to complain about Responde
nt™s conduct at the bargain-ing table and elsewhere.  Jensen prepared a speech for delivery 
at that meeting and distributed extra ﬁread-alongﬂ copies to the public in attendance at the meeting.  In those written remarks, 
Jensen charged that if Ameri
can Golf™s books were available the city would realize that ﬁthey spend less money on our two 
courses than they do on other si
milar coursesﬂ and that ﬁthey 
put the minimum back into [the Mountain Shadows] facility, 
milking it for all it can, realizing profits on the backs of under-
paid employees and sub-standa
rd maintenance.ﬂ  Jensen 
grouped the problems faced by the Mountain Shadows man-
agement into two broad categories, course maintenance and 
personnel.  He asserted that c
ourse maintenance, i.e., ﬁdigging out sand traps and filling them with real sand . . . levelling the 
trees . . . drying out the swamps 
that pass for fairways . . . or 
finally correcting the irrigation system . . . or buying new mow-

ers that won™t damage the turfﬂ represented only part of the 
problem.  A ﬁquality company,ﬂ Jensen asserted, needed to do 
those things and more.  American Golf, he said, also needed to 
ﬁtreat its employees with dignity and to give us a decent livingﬂ 
as the city did with its other employees.  His prepared remarks 
concluded:  Has American Golf been less than a good partner? 
Have our profits been at the expense of not only the 
condition of the course, but at the expense of the employee 
who expend so much effort? 
If the courses are operating at only 55% capacity, 
maybe a more grounded business approach is necessary? 
Poor management, poor business and marketing prac-tices, poor maintenance. Are we getting the best deal? 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 590Finally: Thinking about the employee; are these the ﬁgrape pickersﬂ of the nineties?  Other facilities are ex-periencing the same ﬁproblem.ﬂ Please. Look past their sales pitch and listen to those who work with them.  The following week Raftery and Ross appeared at a city council meeting to deliver a rebuttal to the Union™s presentation the previous week.  All of this vitriol resulted in a written ad-monition from the Rohnert Park mayor to the effect that the Company should follow all Federal and State laws, including the labor laws.  The tone and substance of the mayor™s letter plainly fell far short of the kind of action Jensen sought a month earlier when seeking intervention by the city manager. In the second week of February, Jensen and two other main-tenance employees requested and were granted an audience with City Manager Netter and a subordinate where they com-plained about being sent home early that day when rain appar-ently threatened.  There is no indication that this meeting pro-duced results. On March 3 Jensen distributed his ﬁMonkeyﬂ flyer to area residents appealing for citizen support at the city council meet-ing on March 5.  This flyer, implicitly critical of the city coun-cil, charges the Company with refusing to bargain in good faith and with violating city policy by not dealing fairly with em-ployees.12  Plainly this flyer suggests Jensen™s frustration at the failure of the city officials to become more involved in the dis-pute as sought in his original December distribution.  To the extent that Jensen™s propaganda represented the feelings of union officials and a consensus on the union side, the Monkey flyer suggests a disappointment with the success of the Union™s corporate campaign to that point.                                                            12 A graphic of four monkeys appears on the heading of this flyer.  One appears with his hands over his eyes, another appears with her hands over her ears, the third appears with his hands over his mouth, and the fourth is shrugging. In my judgment, the Courseco call the following day repre-sents a significant escalation of the corporate campaign seeking to pressure Respondent™s officials into agreement with union demands.  Undoubtedly the invitation to a competitor to per-sonally bear witness to an unseemly spectacle at city hall about Respondent™s maintenance practices and employee discord went beyond the pale of what Respondent™s officials would tolerate.  The language in Jensen™s discharge letter stating that the Company could see ﬁno legitimate reason for your attempts to destroy the Company™s relationship with the residents of Rohnert Park and to solicit a competitor company to attempt to take over the golf courseﬂ confirms the inseparability of the Courseco call in the Jensen discharge rationale.  By contrast, Jensen, the Union and other employees had littered the land-scape with disparaging comments about the Company, all of which appear to have been treated as a part of the labor dispute game up to that time. For reasons discussed above, I find that Respondent failed to carry the burden of establishing that it would have terminated Jensen in the absence of the Courseco call.  On the contrary, I have concluded that the Courseco call represents the center-piece for Respondent™s discharge rationale.  Respondent™s claim that it would have discharged Jensen for distributing the March 5 flyer even in the absence of the Courseco call amounts to, in my judgment, little more than a hastily devised argumen-tative strategy constructed after specific evidenceŠJensen™s convincing testimonyŠemerged that demonstrated, contrary to all earlier claims by company officials, the protected character of the Courseco call, i.e., an up front disclosure about the ongo-ing labor dispute at Mountain Shadows.  In view of this conclu-sion, I reaffirm my original conclusion that Jensen™s 1996 sus-pension and discharge violated Section 8(a)(1) and (3) of the Act. [Supplemental Order omitted from publication.]   